Case: 16-17125     Date Filed: 09/26/2017   Page: 1 of 8


                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________

                                 No. 16-17125
                             Non-Argument Calendar
                           ________________________

                   D.C. Docket No. 6:16-cr-00080-PGB-TBS-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,


                                       versus


QUARDARIUS JALOUIS DEMETRIC ARKEEM HOLLEY,
a.k.a. Quad Holley,

                                                               Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                               (September 26, 2017)

Before MARCUS, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Quardarius Jalouis Holley appeals his convictions for possession with intent

to distribute, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C), and for possession of
              Case: 16-17125     Date Filed: 09/26/2017    Page: 2 of 8


a firearm in furtherance of a drug trafficking crime, in violation of 18 U.S.C. §

924(c)(1)(A)(i). On appeal, he challenges the district court’s denial of his motion

to suppress all evidence, including crack cocaine, cocaine powder, marijuana, and

a handgun, seized during a traffic stop.         He argues that the district court

erroneously applied New York v. Class, 475 U.S. 106 (1986), to conclude that the

investigating officers could lawfully open the door of the rental car he was driving

to test whether the darkness of the window tint violated Florida Statutes §

316.2953. After careful review, we affirm.

       We apply a mixed standard of review to a district court’s denial of a motion

to suppress, reviewing the district court’s factual findings for clear error and its

legal determinations de novo. United States v. McCullough, 851 F.3d 1194, 1199

(11th Cir.), cert. denied, 137 S. Ct. 2173 (2017). We view the evidence in the light

most favorable to the prevailing party. Id. Additionally, we defer to the credibility

determinations of the factfinder “unless it is contrary to the laws of nature, or is so

inconsistent or improbable on its face that no reasonable factfinder could accept

it.”   United States v. Holt, 777 F.3d 1234, 1255 (11th Cir. 2015) (quotation

omitted)). We may affirm the denial of a motion to suppress on any ground

supported by the record. United States v. Caraballo, 595 F.3d 1214, 1222 (11th

Cir. 2010).




                                          2
              Case: 16-17125       Date Filed: 09/26/2017   Page: 3 of 8


      The Fourth Amendment’s protection from unreasonable searches and

seizures includes traffic stops.     McCullough, 851 F.3d at 1201.         Police may

lawfully stop a car based on probable cause that a traffic violation has occurred.

United States v. Pierre, 825 F.3d 1183, 1192 (11th Cir. 2016), cert. denied, 137 S.

Ct. 698 (2017). Police have probable cause to stop a car when the available facts

and circumstances would suggest to a reasonable person that an offense has been

committed. Id. Florida Statutes § 316.2953 makes it a traffic violation to drive

with illegally dark tints, which is a valid basis for a traffic stop. Id. An officer’s

actions during the stop must be “reasonably related in scope” to the original

justification for the stop. Holt, 777 F.3d at 1256 (emphasis omitted).

      Due to pervasive government regulation of cars, drivers should expect that

the government will need to intrude on their privacy in order to enforce those

regulations. Class, 475 U.S. at 113. For example, police officers are authorized to

stop and examine vehicles for expired tags, for operating violations, or for

inoperable safety equipment. Id. In Class, officers initiated a traffic stop based on

two traffic violations. Id. at 108. After the driver voluntarily got out of the car to

give his information to one of the officers, the other officer opened the door of the

car, reached inside to move some papers to locate the vehicle identification number

(“VIN”) on the dashboard, and observed a gun under the driver’s seat. Id. In

concluding that the gun was admissible because it was discovered in plain sight


                                           3
              Case: 16-17125     Date Filed: 09/26/2017    Page: 4 of 8


during a reasonable search to locate the VIN, see id. at 111-19, the Supreme Court

considered that the driver did not have a reasonable expectation of privacy in the

VIN because it was an important part of government regulation of vehicles, with a

direct relation to officer and public safety, and was required to be located in a place

ordinarily in plain view from the exterior of the car. Id. at 111-14. The Supreme

Court then determined that the search to uncover the VIN was reasonable because

the safety of the officers was served by the governmental intrusion, the intrusion

was minimal, and the search stemmed from some probable cause focusing

suspicion on the individual affected by the search. Id. at 111-18.

      In concluding that officer safety was served by the intrusion, the Supreme

Court considered both the safety reasoning behind the regulation of VINs and

officer safety in executing traffic stops in light of Pennsylvania v. Mimms, 434

U.S. 106 (1977), where it determined that the police can require a driver to get out

of the car during a traffic stop without having a specific belief that the driver has a

weapon. Class, 475 U.S. at 115-18. The Supreme Court noted that if the driver

stayed in the car, the officers would have been justified in having him move the

papers to reveal the VIN. Id. at 115. Following Mimms, the Supreme Court

concluded that returning the driver to the car to have him move the papers would

have placed the officers in the type of situation Mimms sought to avoid by

allowing a detained individual access to a “dangerous weapon and the benefit of


                                          4
               Case: 16-17125      Date Filed: 09/26/2017   Page: 5 of 8


the partial concealment provided by the car’s exterior.” Id. at 116. The Supreme

Court then determined that the intrusion of opening the car door was minimal

because the search was narrowly focused on obtaining the VIN and did not extend

beyond what the officer could see in plain sight. Id. at 118-19. Additionally, the

Supreme Court concluded that the search stemmed from probable cause focusing

suspicion on the driver because the search for the VIN was directly related to the

lawful traffic stop. Id. at 118.

      Here, the essential facts are these. On March 1, 2016, officers Giglietta and

Singleton, of the Sanford Police Department, initiated a traffic stop of a vehicle

because the driver, Holley, failed to stop completely at a stop sign and because the

car’s window tint darkness appeared to exceed what was permitted under Florida

law. When the traffic stop was initiated, Holley parked the car in the driveway of a

relative’s house, got out, and headed toward the front door of the house. Holley

then did not comply with the officer’s command to stop, ran toward the house, and

was tased as he entered the door and apprehended. The officers placed Holley in

handcuffs and walked him to a patrol car. Holley said that he did not have his

license on him or in the car and he did not have any documentation for the car.

      Giglietta then took possession of Holley while Singleton went to check the

car. Because she could not see inside the car that Holley was driving, she went to

the car and opened the door to make sure that nobody was still inside. She also


                                           5
              Case: 16-17125     Date Filed: 09/26/2017    Page: 6 of 8


needed to open the door to do a window tint check and get the paperwork for the

car to determine the registration and insurance. When Singleton opened the door,

she immediately noticed a handgun between the driver’s seat and the center

console and a very strong odor of marijuana. A search of the car was conducted

that recovered controlled substances in the front half of the vehicle.

      On this record, opening the car door to test the window tint did not violate

the Fourth Amendment since it satisfied the factors in Class -- the safety of the

officers was served by the governmental intrusion, the intrusion was minimal, and

the search stemmed from some probable cause focusing suspicion on the individual

affected by the search. First, opening the car door served two purposes: it enabled

the officers to enforce the window tint regulation, and, because Holley had fled the

car during the traffic stop, it mitigated the risk to the officers posed by returning

Holley to the car. See id. at 116-18. Like the VIN in Class, the regulation of

window tint is at least partly based on the state’s interest in protecting officers

during traffic stops. See United States v. Stanfield, 109 F.3d 976, 981-82 (4th Cir.

1997) (discussing the danger to officers in approaching a vehicle with darkly tinted

windows) (persuasive authority). Moreover, just as in Class, Holley voluntarily

exited the car before he was arrested for resisting arrest, and the officers’ safety

was protected by not returning Holley to the car to have him roll down the

window. If they had, Holley would have had access to the gun tucked between the


                                          6
              Case: 16-17125     Date Filed: 09/26/2017    Page: 7 of 8


driver’s seat and the center console within the partial concealment of the car’s

exterior and the darkly tinted windows. Thus, the intrusion of the officers in

opening the door to check the tint served officer safety both by enforcing a statute

partially based on protecting officers during traffic stops and by ensuring their

safety during the actual traffic stop by preventing possible access to a weapon.

      Second, the intrusion in opening the car door was minimal. Class, 475 U.S.

at 117-19. As the record reveals, it was necessary to roll down the window in

order to test if the window tint was in compliance with Florida law. If he had

remained in the car, the officers could have required Holley to roll down the

window. See id. at 115. However, because Holley voluntarily exited the vehicle,

the officers needed to open the door and roll down the window in order to test the

tint -- just as the officer moved papers in Class in order to see the VIN on the dash.

Also like the search in Class, opening the door in order to access the window was

narrowly focused on the purpose of testing the darkness of the tint.

      Third, the search stemmed from probable cause focusing suspicion on the

individual affected by the search. Id. at 111-14, 117, 119. It is uncontested that

the initial traffic stop -- based on Holley’s failure to completely stop at a stop sign

and the officers’ observations that the window tint likely violated Florida law --

was valid. See Pierre, 825 F.3d at 1192. So, just as opening the door to locate the

VIN in Class was directly related to the basis of the traffic stop and well within its


                                          7
              Case: 16-17125    Date Filed: 09/26/2017   Page: 8 of 8


scope, so too was opening the door to roll down the window and check the tint.

Holt, 777 F.3d at 1256.

      Because the district court correctly concluded that the officers could open

the car door in order to test the window tint, the district court correctly denied

Holley’s motion to suppress. Once the door was open, the discovery of the gun in

plain sight and the strong odor of marijuana gave the officers probable cause to

search the rest of the car for contraband. We affirm Holley’s convictions.

      AFFIRMED.




                                         8